Citation Nr: 0333366	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  96-47 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased disability rating for a 
herniated disc at L4-L5 with minimal L3-L4 and mild L4-L5 
disc bulges, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On June 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the local veteran's 
accredited representative for the purpose 
of ascertaining the veteran's current 
address.  Any results from said inquiry 
should be included in the veteran's claim 
folder.  If the accredited representative 
is unable to locate the veteran, 
telephone the veteran at her last known 
address.  Also attempt to contact the 
veteran through her parents whose last 
known address was:  Mark and Phylis 
Beard, Route 4, Box 580, Alachua, Florida 
32615.  

2.  If the veteran's new location and 
address can be verified, transfer the 
file to the appropriate RO for further 
processing.  If the veteran's new 
location and address cannot be verified, 
then the action items requested in 
paragraphs below should not be 
accomplished, and the claim should be 
returned to me for review.

3.  If and only if the veteran's current 
address has been ascertained, contact the 
veteran and ask that she identify all 
sources of recent medical treatment 
received for her service-connected low 
back disability since 1 January 2002 and 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, inform the veteran of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  

4.  If and only if the veteran's current 
location has been established, the 
veteran should be scheduled for a VA 
examination by an orthopedist in order to 
determine the nature and severity of her 
service-connected low back disability.  
The examiner should be provided with the 
veteran's claims folder and should review 
the veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  Because inconsistent 
diagnoses have been given in the past, 
the examiner should specifically comment 
on whether the veteran now suffers from 
degenerative disc disease of the 
lumbosacral spine, and if she does not, 
the examiner should provide a complete 
rationale as to why she no longer suffers 
from this disorder.  The veteran's low 
back should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to 
include the normal ranges of motion of 
the lumbosacral spine.  Additionally, the 
examiner should be requested to determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back orthopedic-
related symptoms that are attributable to 
her service-connected low back 
disability.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

Inform the veteran that a failure to 
report for the examination may result in 
an adverse action against her claim.

5.  If and only if the veteran's current 
location has been established, the 
veteran should also be scheduled for a VA 
examination by a neurologist in order to 
determine the nature and severity of the 
neurological symptoms related to her 
service-connected low back disability.  
The examiner should be provided with the 
veteran's claims folder and should review 
the veteran's medical history prior to 
conducting the examination.  All 
indicated tests and studies should be 
conducted.

The examiner should opine as to whether 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased discs, with little intermittent 
relief, are shown to be manifested.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back neurological-
based symptoms that are attributable to 
her service-connected low back 
disability.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

Inform the veteran that a failure to 
report for the examination may result in 
an adverse action against her claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



